Citation Nr: 0531397	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-20 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Parkinson's disease as secondary to exposure to herbicides 
(Agent Orange).


REPRESENTATION

Appellant represented by:	Ian J. Gilbert, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

The Board of Veterans' Appeals (Board) previously denied 
entitlement to service connection for Parkinson's disease in 
a decision dated in August 1997, based on a finding that the 
claim was not well grounded.  The veteran sought to reopen 
his claim in April 2003.  The Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000) made changes in VA's notification 
requirements and in VA's duty to assist claimants in the 
development of their claims.  The Act provided that prior 
claims that had been denied as not well grounded but that had 
not yet become final on or after July 14, 1999, would be 
readjudicated on the merits.  The prior denial of the 
veteran's claim became final prior to July 14, 1999; 
therefore, the veteran is not entitled to readjudication on 
the merits.  As a consequence, he must submit new and 
material evidence in order to reopen his claim.

This appeal comes before the Board from a July 2003 rating 
decision of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA), Regional Office (RO), which had found 
that the veteran had not submitted new and material evidence 
to reopen his claim for service connection for Parkinson's 
disease as secondary to exposure to herbicides (Agent 
Orange).  The veteran then testified before the undersigned 
at a personal hearing conducted at the North Little Rock RO.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
Parkinson's disease as secondary to exposure to herbicides 
(Agent Orange) in August 1997.

2.  Additional evidence submitted since that time is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the appellant's claim.  


CONCLUSION OF LAW

Evidence received since the Board denied entitlement to 
service connection for Parkinson's disease in August 1997 is 
not both new and material; therefore, the 1997 decision is 
final and is not reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103(a), 5103A, 5107, 7104(b) (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159, 3.307, 3.309, 20.1105, 20.1303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The amended definition of new and material (see below), 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  

The second sentence of 38 C.F.R. § 3.159(c) and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in section 5103A shall be construed to preclude VA 
from providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001.

In the instant case, the veteran sought to reopen his claim 
for service connection for Parkinson's disease in April 2003.  
He was sent a VCAA letter in May 2003, which informed him of 
the evidence and information that he was to submit and what 
evidence and information VA would obtain in his behalf.  He 
was also sent a Statement of the case (SOC) in March 2004, 
which included the provisions of 38 C.F.R. § 3.159, the 
regulation that implemented the VCAA.  This included 
notification that he was to submit any evidence relevant to 
his claim.  The veteran did not submit any additional 
information or evidence, nor did he inform VA of any evidence 
that could be obtained in his behalf.  He offered his 
arguments in support of his claim at a personal hearing 
conducted in July 2005.  The VCAA left intact, however, the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim before the duty to assist provisions of the VCAA 
are fully applicable to the claim.  38 U.S.C.A. § 5103A(f) 
(West 2002); see also Paralyzed Veterans of America, et. al., 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Therefore, it is found that the veteran has been 
properly informed of the notification and assistance 
requirements of the VCAA and it is found that the Board may 
proceed to the merits of the case.

Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and paralysis agitans (Parkinson's disease) becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed. 38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed. See also 38 C.F.R. 
§ 3.156(a).  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

Factual background and analysis

The evidence that was of record at the time that the Board 
denied service connection for Parkinson's disease in August 
1997 included the veteran's service medical records.  His 
April 1965 entrance examination was completely normal.  In 
November 1966, he was admitted with complaints of weakness, 
dizziness and vomiting.  No disease was found.  There were no 
further complaints made during his service and his July 1968 
separation examination was within normal limits.

The veteran was afforded a VA examination in February 1995.  
He stated that in the early to mid-1980's he had noted the 
insidious onset of what he thought to be unusual neurological 
symptoms.  In January 1988, he was diagnosed with Parkinson's 
disease.  The examination found that he had multiple, random 
involuntary movements of the head, neck, and upper and lower 
extremities.  The diagnosis was Parkinson's disease.

In February 1997, the veteran submitted copies of several 
medical articles, which will be briefly summarized.  
"Parkinson's disease and exposure to agricultural work and 
pesticide chemicals" stated at the outset that the cause of 
this disease was still unknown.  There was increasing 
interest in the possibility that environmental toxins might 
be a causative factor in the development of the disease, 
given the discovery that certain pesticides caused a disorder 
resembling Parkinson's disease.  However, studies that the 
use of pesticide chemicals in agricultural work caused the 
onset of Parkinson's disease were conflicting.  There was a 
possibility that genetic factors, such as a susceptibility to 
toxins played a role in the use of pesticide chemicals and 
the development of the disease.  However, such a connection 
was still not established.  Studies had shown the 
occupational use of herbicides coupled with prior insecticide 
use significantly increased the risk of developing the 
disease. Previous occupational use of insecticides was 
associated with an increased risk of the development of 
Parkinson's disease.   The article concluded that there was 
support for the hypothesis that agricultural occupational use 
of herbicides was associated with an increased risk of 
developing Parkinson's disease.

"Risk factors in young-onset Parkinson's disease" found 
that the majority opinion was that, in most cases of 
Parkinson's disease, there was a combination of both genetic 
and exogenous etiologies, perhaps with a genetic 
vulnerability to exogenous toxins.  Agricultural use was 
stressed.

"Veterans and Agent Orange" indicated that there was an 
increasing concern over the use of herbicides and the 
development of Parkinson's disease.  It was commented that 
future studies, particularly as the veteran population aged, 
would be useful in ascertaining whether or not exposure in 
service was a risk factor in the later development of 
Parkinson's disease.

"Theories of the etiology and pathogenesis of Parkinson's 
disease" listed the four most prominent theses concerning 
the etiology of the disease:  (1) the accelerated aging 
theory; (2)  the toxin theory; (3) the genetic predisposition 
theory; and (4) the oxidative mechanism theory.  There was 
clear evidence that a number of toxins caused Parkinson's 
disease-like symptoms.  It was believed that a combination of 
all four theories was the likely cause of the disease.

"Parkinson's disease: A test of the multifactorial etiologic 
hypothesis" indicated that of all the variables, having a 
family history of the disease was the strongest predictor of 
risk for developing the disease, followed by head trauma and 
then occupational herbicide use.  There was an estimated 
threefold increase in the risk of developing Parkinson's 
disease in those with occupational herbicide use, which was 
deemed to be statistically significant.

The evidence submitted since the August 1997 Board denial 
included a copy of a prior Board decision granting service 
connection for a veteran exposed to pesticides during 
service.  In that case, it had been noted that the veteran 
had been exposed to pesticides on a daily basis; his job 
required him to spray insecticides.  There was some 
indication that the veteran in that case had also had pre-
service exposure to insecticides, which he stated had been 
insignificant.  The Board had obtained an Independent Medical 
Expert's (IME) opinion, as well as an opinion from a private 
neuroradiologist.  These opinions were conflicting; the IME 
had not found a causative connection, while the private 
opinion asserted that it was at least as likely as not that 
the veteran's exposure had resulted in the development of his 
diagnosed Parkinson's disease.  After weighing the evidence 
of record, the Board awarded service connection for 
Parkinson's disease, finding the IME opinion had required 
evidence to a scientific certainty that herbicide exposure 
had caused the veteran's Parkinson's disease, which is not a 
burden of proof that a veteran must meet.  The private 
opinion, however, had indicated that there was a high degree 
of possibility that there was a positive relationship between 
the exposure and the development of the disease.  He had 
noted several factors in the veteran's case that increased 
his confidence that there was such a positive relationship 
and noted that his exposure had occurred during service. The 
Board found that the private opinion was more probative of 
the issue on appeal and awarded service connection.

The veteran then testified at a personal hearing at the RO 
before the undersigned in July 2005.  He submitted 
photographs which he stated had been taken from a Huey 
helicopter and which he said showed dead vegetation resulting 
from the spraying of herbicides.  He stated that he was a 
radio operator who had walked all over this terrain.  He 
denied any family history of Parkinson's disease, as well as 
any history of a head trauma.  He had also never worked in 
agriculture (he had been an accountant).  He believed that 
the early onset of his condition (he was diagnosed at age 41 
when the average age of onset is 62) suggested that his 
disease was due to toxins and that the only time he been 
exposed to such toxins was in service.  

After a careful of the evidence of record, it is found that 
the additional evidence which the veteran has submitted is 
not "new and material."  Accordingly, his claim is not 
reopened and the Board's 1997 decision remains final.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  See 38 C.F.R. § 3.156(a) 
(2005).  The archived Board decision submitted by the veteran 
is new, in that it was not previously before agency 
decisionmakers.

However, this evidence is not "material," in that it does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim, that is, that his inservice herbicide 
exposure resulted in the development of his diagnosed 
Parkinson's disease.  Initially, the archived Board decision 
submitted by the veteran was apparently presented in an 
attempt to show that the Board has awarded service connection 
for Parkinson's disease due to herbicide exposure in the 
past.  While this is clearly the case, prior Board decisions 
are not binding.  38 C.F.R. § 20.1303 (2005) states 

Although the Board strives for consistency in 
issuing its decisions, previously issued Board 
decisions will be considered binding only with 
regard to the specific case decided.  Prior 
decisions in other appeals may be considered in a 
case to the extent that they reasonably relate to 
the case, but each case presented to the Board will 
be decided on the basis of the individual facts of 
the case in light of applicable procedure and 
substantive law.   

Therefore, the previous Board decision in another appeal 
submitted by the veteran is not binding in this case.  
However, the Board has considered the outcome in that other 
appeal in relation to this case.  There are substantial and 
important distinctions between the two.  While the veteran 
here is presumed to have been exposed to herbicides based on 
his service in Vietnam (see 3.307(a)(6)(iii)), the other 
appeal noted that that veteran had himself been involved in 
the spraying of pesticides, thereby sustaining significant 
exposure.  Importantly, an opinion was presented that, after 
reviewing the entire record, stated that it was at least as 
likely as not that that veteran's exposure had resulted in 
his subsequently diagnosed Parkinson's disease.  No such 
opinion has been presented in this case; in fact, the veteran 
admitted during his hearing that no doctor would provide him 
with such an opinion because, while such a relationship is 
possible, they were not sure and would not state such a 
positive relationship in writing.  See pgs. 16-17, Hearing 
Transcript.  There continues to be no objective evidence of 
record that establishes that herbicide exposure resulted in 
the development of Parkinson's disease in this veteran.  
Therefore, it is found that the prior Board decision 
submitted by the veteran does not raise a reasonable 
possibility of substantiating the veteran's claim that his 
inservice exposure to herbicides resulted in the development 
of Parkinson's disease.  

It is also found that the veteran has not presented any new 
and material evidence that would suggest that his Parkinson's 
disease had either had its onset during active service or had 
developed to a compensable degree within one year of his 
discharge.  His hearing testimony continues to note that his 
symptoms had begun, at the earliest, in the late 1970's to 
the early 1980's, several years after his discharge from 
service.  See Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  

It is concluded, therefore, that the veteran has not 
presented new and material evidence to reopen his claim for 
service connection for Parkinson's disease due to herbicide 
exposure.


ORDER

New and material evidence not have been submitted to reopen a 
claim of entitlement to service connection for Parkinson's 
disease due to exposure to herbicides (Agent Orange), the 
benefit sought on appeal is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


